DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 08/31/2022 is acknowledged. Claims 14 and 16 are withdrawn as directed to non-elected inventions.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “haznut oil” and appears should recite “hazelnut oil”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a fat blend of hardening fat and liquid oil” in line 4, and then recites “the fat blend comprises 45 to 55wt% of liquid fat and 55 to 45wt% of hardening fat” in line 6, it is unclear if the liquid fat in line 6 is the same as the liquid oil recited in line 4, and if the hardening fat recited in line 6 is the same as that recited in line 4. For examination purposes they have been each been considered the same.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the hardening fat comprises at least 8% anhydrous milk fat”, and the claim also recites “preferably 8 to 22% milkfat” which is the narrower statement of the range/limitation. It is noted that “milkfat” is also broader than “anhydrous milkfat”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, claim 5 recites the limitation "the structuring agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, claim 6 recites “the milk fat”, and since claim 1, recites “anhydrous milk fat” and “milk fat” in line 7 it is unclear if “the milk fat” if referring to the anhydrous milk fat or milk fat.  
Regarding claim 7, claim 7 recites “rapeseed oil such as canola oil”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, claim 12 recites the limitation "the structuring agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 8-11 and 13 are rejected based on their dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 2 recites “wherein the fat blend comprises 45 to 55wt% of liquid fat and 55 to 45wt% of hardening fat” which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ray WO 2017/055520 in view of Nalur US 6,071,546.
Regarding claim 1, Ray discloses a coating composition comprising, expressed in weight % (based on the total weight of the coating): 50 to 60 wt% of non-fat solids (20 to 70 wt%, encompassing the claimed range) (Abstract, Pg.11, lines 20-23), 40 to 50 wt% of fat (the coating comprises 30-80 wt% fat, encompassing the claimed range) (Abstract, Pg. 5, lines 1-5, Pg. 8, lines 14-15), 
Ray discloses that the fat comprises a fat blend of hardening fat and liquid oil (fat blend of hard fat and liquid oil) (Pg. 8, lines 14-15), 
It is noted that the claimed range of liquid fat based on the overall coating composition is 18wt%- 27.5wt% (45wt% of 40% fat = 18% liquid fat, 55wt% of 50wt% fat = 27.5 wt% liquid fat) and the claimed range of hardening fat based on the overall coating composition is 18wt% -27.5wt% (45wt% of 40% fat = 18% hardening fat, 55wt% of 50wt% fat = 27.5 wt% hardening fat).
Ray discloses that the fat blend comprises 10-50wt% liquid oil based on the weight of the coating, overlapping the claimed range of 18wt%-27.5wt% and 10-50 wt% hardening fat based on the weight of the coating, overlapping the claimed range of 18wt% -27.5wt% (Pg. 9, lines 19-21) based on the weight of the coating.
Ray does not disclose that the composition comprises water and is therefore considered to be free from water (Pg. 5, lines 1-15).
Claim 1 differs from Ray in the recitation that the hardening fat comprises at least 8% anhydrous milkfat, preferably 8-22 wt% anhydrous milk fat. In other words, claim 1 from Ray in the recitation that the composition comprises at least 1.44% anhydrous milkfat (8wt% of 45wt% hardening fat of 40wt% fat = 1.44wt% anhydrous milkfat) up to 27.5wt% anhydrous milkfat (55wt% of 50wt% fat= 27.5wt% anhydrous milkfat)
 Nalur teaches including 4% anhydrous milkfat in a coating for a frozen confection (col. 5, Table 2). It would have been obvious to one of ordinary skill in the art to modify the composition of Ray to comprise 4wt% anhydrous milkfat as taught by Nalur based on the desired taste of the coating composition. 
Regarding claim 2, claim 2 is rejected for the same reasons for claim 1.
Regarding claim 3, Ray in view of Nalur discloses the composition has a plastic viscosity of 200 mPas (‘520, Pg. 24, Table 14, Recipe 2).
Regarding claim 4, since Ray in view of Nalur discloses using the same hardening fats (palm old mid fraction) (‘520, Pg. 33, claim 8, Pg. 10, lines 15-19) (anhydrous milkfat) (‘546, col. 5, Table 2) and liquid oils (‘520, Pg. 11, lines 1-5, Pg. 33, claim 10) in the same amounts claimed, Ray in view of Nalur is seen to teach that the coating composition has a solid fat content of 30-50% at 0 °C, since when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties are presumed to be inherent (MPEP 2112.01).
Regarding claim 5, Ray in view of Nalur discloses that the structuring agent is present in an amount of between about 0.2% and 3% by weight of the coating (‘520, Pg. 12, lines 6-14).
Regarding claim 6, Ray in view of Nalur discloses that the hardening fat in addition to the milk fat comprises palm oil mid fractions (‘520, Pg. 33, claim 8).
Regarding claim 7, Ray in view of Nalur discloses that the liquid oil is sunflower oil, safflower oil, soybean oil, algal oil, palm oil, peanut oil, olive oil, macademia nut oil, moringa oleifera seed oil, hazelnut oil, avocado oil, and a combination thereof (‘520, Pg. 11, lines 1-5, Pg. 33, claim 10).
Regarding claim 8, Ray in view of Nalur discloses that the non-fat solids are selected from the group consisting of sugar, fibres, cocoa powder, milk powder, emulsifier and one or more flavours (‘520, Pg. 11, lines 20-23) 
Regarding claim 9, Ray in view of Nalur discloses that the composition comprises 0.1 to 2 wt% of emulsifiers selected from sunflower lecithin and soy lecithin or a combination thereof (‘520, Pg. 11, lines 28-31).
Regarding claim 10, Ray in view of Nalur discloses that the composition comprises 1 to 20wt% non-fat milk solids (‘520, Pg. 14, lines 18-22).
Regarding claim 11, Ray in view of Nalur discloses that the non-fat solids comprises 30 to 40wt% sugar, 0-15wt% cocoa powder, and 0-12wt% non-fat milk solids (‘520, Pg. 14, lines 4-6). 
Regarding claim 12, Ray in view of Nalur discloses that the composition comprises a structuring agent selected from the group consisting of palm stearin, wax and a combination thereof (‘520, Pg. 12, lines 7-11).
Regarding claim 13, Ray in view of Nalur discloses the composition comprises less than 3wt% lauric fat (0% lauric fat since the composition can be free of lauric fat) (‘520, Pg. 8, lines 28-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792